PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/820,989
Filing Date: 22 Nov 2017
Appellant(s): Argyros et al.



__________________
Scott D. Paul, Registration No. 42,984
For Appellant


EXAMINER’S ANSWER





This is in response to the Appeal Brief filed 1/12/2022 (hereinafter “Brief”) appealing from the Final Office Action mailed 8/12/2021 (hereinafter “Office Action”).

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office Action identified above is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant’s arguments have been fully considered but are not persuasive.

Rejection of Claims 1, 4-7, and 26-35 under 35 U.S.C. 112(a):
Arguments regarding 35 USC §112(a) – Appellant asserts that the written description requirement has been satisfied as Application has provided ample description of the identifying characteristics that are associated with the claimed NLP engine, risk identifier extractor, and risk assessment generator and that the asserted lack of structure is not legally-recognized reasoning sufficient to establish a prima facie case.  Examiner disagrees as these elements of the claims, the NLP engine, risk identifier extractor, and risk assessment are all black boxes, as shown in Appellant’s Specification and the Final Office Action of 8/12/2021. Appellant has not even stated how those structures would perform the limitations of the claims. For instance, What is the NLP engine? And how does it perform the limitations of the claims. Appellant’s Specification, for instance, states:
“[0076] Application 302 generally resides in server 302, such as servers 104 and 106 of FIG. 1, and includes NLP engine 306, risk identifiers extractor 308, and risk assessment software generator 310. In this embodiment, NLP engine 306 receives documents 314 from database 312. NLP engine 306 may parse various forms of the text corpus of documents 314 and may output various analysis formats, including part-of-speech tagged text, phrase structure trees, and grammatical relations (typed dependency) format. In some embodiments, NLP engine 306 can be trained through machine learning via a collection of syntactically annotated data such as the Penn Treebank. In one embodiment, NLP engine 306 may utilize lexicalized parsing to tokenize documents 314 then construct a syntax tree structure of text tokens for each of documents 314. In another embodiment, NLP engine 306 may utilize dependency parsing to identifying 

Which shows what the engine may output, but not how any of the processes are performed or how this engine is structured to perform these. The NLP engine is stated in the specification as being trained by algorithms and using machine learning algorithms, but there is no indication what these algorithms are, similar to that of the NLP algorithms, or how they would perform the limitations of the claims. Further, for the risk assessment software generator is stated in Appellant’s specification as:
“[0080] Risk assessment software generator 310 analyzes the extracted the risk identifiers and selects a set of risk assessment data in order to configure a risk assessment software. In one embodiment, risk assessment software generator 310 may transform the extracted risk identifiers into a database query and executes the database query on a risk assessment software database, to retrieve the set of risk assessment data. In one embodiment, the set of risk assessment data may be used to construct a risk assessment questionnaire, which may become a part of the risk assessment software. In another embodiment, risk assessment software generator 310 may select a set of software structs and/or classes that correspond to the extracted risk identifiers, and generate the risk assessment software based on content stored within the selected set of software structs.”
Again, how does the generator select a set of structs (Which are risk identifiers as per Appellant’s specification similar to what was previously claimed)? How would it create a risk assessment questionnaire which is a part of the software? And what is this generator and how does it work? These are merely exemplary questions concerning these black boxes. Appellant has merely asserted that they do not have explain how any of these actions are performed, which does not meet the written description requirement. 


Rejection of Claims 1, 4-7, and 26-35 under 35 U.S.C. 101:
Arguments regarding 35 USC §101 Alice – Appellant argues that Examiner’s analysis provides no explanation as to why the limitations at issue recite the alleged abstract idea of risk mitigation, and thus is eligible. Examiner disagrees as first in the previous Patent Board Decision of 1/27/2021 it was decided that the invention concerns managing operational risk (mitigating risk) as exemplified in the excerpt here:

    PNG
    media_image2.png
    430
    487
    media_image2.png
    Greyscale

This is clearly decided and the new amendments have not changed this as per the rejection. Further, there are multiple abstractions here classified in Prong 1 by the Examiner, that of a Mental 
“[0080] Risk assessment software generator 310 analyzes the extracted the risk identifiers and selects a set of risk assessment data in order to configure a risk assessment software. In one embodiment, risk assessment software generator 310 may transform the extracted risk identifiers into a database query and executes the database query on a risk assessment software database, to retrieve the set of risk assessment data. In one embodiment, the set of risk assessment data may be used to construct a risk assessment questionnaire, which may become a part of the risk assessment software. In another embodiment, risk assessment software generator 310 may select a set of software structs and/or classes that correspond to the extracted risk identifiers, and generate the risk assessment software based on content stored within the selected set of software structs.”

So although Appellant has changed the nomenclature from risk identifiers, these new software structs correspond to extracted risk identifiers, and this is used for mitigation of risk. Thus there are two abstract ideas identified in Prong 1. 
Appellant asserts that Examiner has present no evidence to support that the NLP engine, neural network, risk identifier extractor, GUI, and risk assessment software generator are “generic” computer components, that Examiner has not taken into consideration all of the claim limitations, and has not followed the proper guidelines associated with Prong 2 of step 2A, and thus the Claims are eligible. Examiner disagrees as first neither Appellant in their arguments nor in Appellant’s own specification shows any evidence as to why they aren’t generic. Examiner has cited to Appellant’s specification that shows no structure or detail of any of the additional elements. For instance the GUI is shown in Fig. 1 which for ease is shown here:

    PNG
    media_image3.png
    402
    529
    media_image3.png
    Greyscale

Which shows generic devices and their screens/GUIs being used. As above in the 112(a) rejection, there are no details of NLP engine, risk assessment generator, etc., and thus they must be generic software as well. As per the MPEP 2106, for subject matter eligibility, and the 2019 October PEG the examiner’s burden is met by clearly articulating the reason(s) why the claimed invention is not eligible, for example by providing a reasoned rationale that identifies the judicial exception recited in the claim and why it is considered an exception, and that identifies the additional elements in the claim (if any) and explains why they do not amount to significantly more than the exception. The Action identifies the judicial exception, the recited limitations, and explains each abstract limitation as per the Sample Rejection in the 2019 October PEG, and further expands upon the detail required.  The Action also identifies the additional elements, and explains why when taken individually and in combination as a whole they are not significantly more.  Therefore a proper prima facie case was made, the claim limitations, although paraphrased, have been considered as a whole and in combination, and all 
“[0044] Device 132 is an example of a device described herein. For example, device 132 can take the form of a smartphone, a tablet computer, a laptop computer, client 110 in a stationary or a portable form, a wearable computing device, or any other suitable device. Any software application described as executing in another data processing system in FIG. 1 can be configured to execute in device 132 in a similar manner. Any data or information stored or produced in another data processing system in FIG. 1 can be configured to be stored or produced in device 132 in a similar manner.”  

Showing that these limitations can be performed on any type of device, such as a smartphone or laptop as above, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic computer components, as per the Alice decision. The additional elements, which are highly generalized, utilize current technologies to perform the abstract limitations of the claims, and are highly generalized as considered under 2A Prong 2 and thus not practically integrated, nor is it significantly more under 2B. 
Appellant asserts that each of the limitations cannot be performed in the mind, as they require using additional elements, that they create risk assessment software based on content, utilize natural language processing, and thus Examiner has misrepresent the Claims Examiner disagrees as Appellant here is making a mere assertion of eligibility, and that they cannot because they require a computer. Requiring a computer or an additional element does not make a limitation or claim eligible, and further this is utilization of current technologies to perform the abstract portions of the claims, and to address the “generating a risk assessment software…” limitation this is part of the abstraction as there is nothing 
“[0032] An embodiment may configure a risk assessment software based on the retrieved risk identifiers that are assigned to the identified operational risk category. In some embodiments, a risk assessment questionnaire is constructed based on the retrieved risk identifiers. In other embodiments, the risk identifiers are displayed on the risk assessment software via a graphical user interface, so as to allow a user to evaluate the pertinent factors involved in an operational risk assessment for a particular business process. In another embodiment, a new risk assessment software is generated based on the retrieved risk identifiers rather than configuring an existing risk assessment software.”

Which shows that this generated risk assessment software is essentially a questionnaire which is constructed, which is a transmission of the analyzed information, and thus it is clear by Appellant’s own specification as above that this risk assessment software is displaying of risk information and is part of the abstract idea, and with respect to “software”, the fact that it is on a computer and is in software-form is part of “apply it” (MPEP 2106.05f) of having “Mere instructions to apply an exception”. The Appeals board has already ruled in on this specific limitation on pgs. 9/10 of the Board Decision of 1/27/2021 shown here for ease:

    PNG
    media_image4.png
    635
    519
    media_image4.png
    Greyscale

And

    PNG
    media_image5.png
    289
    495
    media_image5.png
    Greyscale

And Appellant’s amendment to that particular limitation has not changed based on this interpretation, as the based on content stored within the selected set of software structs is essentially the extracted risk identifiers previously as reasoned above by Appellant’s specification. Further, the application of a natural language processing is part of the abstraction as claimed as natural language processing is processing of human languages using a computer, and a human takes data and processes it using their own natural language processing to communicate with other humans, thus, without any context this is part of the abstraction as Humans utilize language processing daily. Even if this were to be taken as an additional element, there are no details as how this NLP engine performs the limitations, and is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components as exemplified by the Appellant’s specification as seen here below:
“[0025] An embodiment performs a natural language processing (NLP) algorithm to extract risk identifiers from the previous risk assessment reports. In other words, NLP algorithms may transform natural language statements contained in previous risk assessment reports into structured facts. For example, a computer may parse a body of text, sometimes referred to as a 'corpus' or 'text corpus', and use NLP algorithms to extract risk identifiers from this corpus.”


Appellant has argued that Examiner has not considered what elements qualify as additional elements by reciting that the claims are not a drafting effort designed to monopolize the alleged exception in the field of computer and that the “generation of risk assessment software is a practical application” and thus Examiner has not established that the abstract idea has not been integrated into a practical application. Examiner disagrees as first preemption is inherent in the Alice analysis, the generation of risk assessment software, a questionnaire, is part of the abstraction, and Appellant has not stated why these would be considered additional elements or why they are practically integrated other than asserting the opposite of what Examiner has stated. Examiner has utilized the Appellant’s own specification to reason why this utilization of a computer does not render the claims eligible under 101, and further Appellant has again merely asserted the claims are eligible with no reason as to why. Again, the additional elements are highly generic as per Appellant’s specification both here and in the Final Office Action of 8/12/2021, which are not practically integrated, and there is no improvement to any technology or technological process, and Appellant has again asserted eligibility stating the claimed invention represents an improvement over the prior art technology, which again is not part of the Alice analysis.


For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        2/3/2022


Conferees:
/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683    

/WILLIAM A BRANDENBURG/Quality Assurance Specialist, Technology Center 3600                                                                                                                                                                                                                                                                                                                                                                                                            


Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.